         Case 1:20-cr-00652-VM Document 109 Filed 07/06/21 Page 1 of 1




                                 Dennis J. Ring, Esq.
                                      Attorney at Law                                    7/8/2021
                                148-29 Cross Island Parkway
                                Whitestone, New York 11357
                                       Tel (718) 357-1040
                                       Fax (718) 357-4926
                                   DennisRingLaw@Gmail.com

                                                      July 6, 2021

   Honorable Victor Marrero
   United States District Court
   Southern District of New York
   500 Pearl Street
   New York, NY 10007
   Filed via ECF

                                Re:     United States v. Narek Marutyan
                                        Indictment No. 20-CR-652 (VM)


   Dear Judge Marrero,

           I am writing with respect to the bail review hearing ordered regarding my client
   Narek Marutyan. I have spoken to AUSA Abigail Kurland who informs me that her
   office has no objection to Mr. Marutyan remaining released on the current bond as long
   as a condition is added requiring him to enroll in a substance abuse treatment program as
   directed by Pretrial Services. I have no objection to such a condition being added.

           Accordingly, I ask that Mr. Marutyan’s bail conditions be amended to require him
   to enroll in a substance abuse treatment program as directed by Pretrial services. I also
   ask that with this amendment the bail review be deemed satisfied.



                                                      Respectfully submitted,

                                                      /s/ Dennis J. Ring
                                                      Dennis J. Ring

The requests are granted. Defendant Narek Marutyan's bail
conditions are hereby modified to include a condition
requiring enrollment in a substance abuse treatment program
as directed by Pretrial Services. The Court's previous Order
directing the parties to participate in a bail hearing in
magistrate court is suspended.



 7/8/2021
